
	
		II
		110th CONGRESS
		2d Session
		S. 2724
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Bayh (for himself,
			 Ms. Landrieu, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Manufactured Housing
		  Construction and Safety Standards Act of 1974 to require that weather radios be
		  installed in all manufactured homes manufactured or sold in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 CJ’s Home Protection Act of
			 2008.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)nearly 20,000,000 Americans live in
			 manufactured homes, which often provide a more accessible and affordable way
			 for many families to buy their own homes;
			(2)manufactured
			 housing plays a vital role in providing housing for low- and moderate-income
			 families in the United States;
			(3)NOAA Weather Radio
			 (NWR) is a nationwide network of radio stations broadcasting continuous weather
			 information directly from a nearby National Weather Service (NWS) office, and
			 broadcasts NWS warnings, watches, forecasts, and other all-hazard information
			 24 hours a day;
			(4)the operators of manufactured housing
			 communities should be encouraged to provide a safe place of shelter for
			 community residents or a plan for the evacuation of community residents to a
			 safe place of shelter within a reasonable distance of the community for use by
			 community residents in times of severe weather, including tornados and high
			 winds, and local municipalities should be encouraged to require approval of
			 these plans;
			(5)the operators of manufactured housing
			 communities should be encouraged to provide a written reminder semiannually to
			 all owners of manufactured homes in the manufactured housing community to
			 replace the batteries in their weather radios; and
			(6)weather radio
			 manufacturers should include, in the packaging of weather radios, a written
			 reminder to replace the batteries twice each year and written instructions on
			 how to do so.
			3.Federal manufactured
			 home installation standardsSection 605 of the National Manufactured
			 Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5404) is amended by
			 adding at the end the following new subsection:
			
				(d)Weather
				radios
					(1)Provision of
				installation instructionsA manufacturer shall provide with each
				manufactured home (other than a manufactured home affixed to a permanent
				foundation), instructions for the installation of a weather radio required
				under this section.
					(2)Model
				installation standardsThe
				Federal manufactured home installation standards established by the Secretary
				under this section shall require that each manufactured home (other than a
				manufactured home affixed to a permanent foundation) shall be installed with a
				weather radio inside the manufactured home that—
						(A)is capable of
				broadcasting emergency information relating to local weather conditions;
						(B)is equipped with a
				tone alarm;
						(C)is equipped with
				Specific Alert Message Encoding, or SAME technology; and
						(D)complies with Consumer Electronics
				Association (CEA) Standard 2009–A (or current revision thereof) Performance
				Specification for Public Alert Receivers.
						(3)Responsibility
				of manufactured home installersIt shall be the duty of
				manufactured home installers to ensure that manufactured homes (other than
				manufactured homes affixed to a permanent foundation) are supplied and
				installed with a weather radio required under this subsection.
					(4)Definition of
				affixed to a permanent foundationFor purposes of this subsection, the term
				affixed to a permanent foundation has the meaning given that
				term in the Department of Housing and Urban Development's publication entitled
				Permanent Foundations Guide For Manufactured Housing dated
				September 1996.
					(5)Liability
				protections
						(A)Immunity for
				manufacturersManufacturers of manufactured homes shall be immune
				from common law civil liability for any aspect of the installation, furnishing,
				function, operation, performance, capabilities, or utilization of the weather
				radio mandated by the Federal manufactured home installation standards
				promulgated in accordance with this subsection, including any instructions
				related thereto.
						(B)Immunity for
				installersManufactured home installers shall be immune from
				common law civil liability for any aspect of the installation, furnishing,
				function, operation, performance, capabilities, or utilization of the weather
				radio mandated by the Federal manufactured home installation standards
				promulgated in accordance with this subsection, including any instructions
				related thereto.
						(C)Immunity for
				retailersRetailers of manufactured homes shall be immune from
				common law civil liability for any aspect of the installation, furnishing,
				function, operation, performance, capabilities, or utilization of the weather
				radio mandated by the Federal manufactured home installation standards
				promulgated in accordance with this subsection, including any instructions
				related thereto.
						(D)Immunity for
				operators of housing communitiesAny reminder, assistance, or
				instructions provided by the operator of a manufactured housing community
				concerning the function of a weather radio contained in a manufactured home
				shall not subject the operator, an owner or employee of the manufactured home
				community, or the manufacturer of the manufactured home to liability for the
				functionality of that weather radio.
						(6)Exemption for
				modular homes
						(A)In
				generalThe installation standards required to be established
				under paragraph (2) shall not apply to modular homes.
						(B)Definition of
				modular homeFor purposes of this paragraph, the term
				modular home has the meaning given such term in the law of the
				State in which the modular home is
				located.
						.
		4.EstablishmentNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the consensus
			 committee established pursuant to section 604(a)(3) of the National
			 Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C.
			 5304(a)(3)) shall develop and submit to the Secretary of Housing and Urban
			 Development a proposed Federal manufactured home installation standards
			 required under section 605(d) of such Act (as added by the amendment made by
			 section 3 of this Act). Notwithstanding section 604(a)(5)(B) of such Act, the
			 Secretary of Housing and Urban Development shall issue a final order
			 promulgating the standard required by such section 605(i) not later than the
			 expiration of the 90-day period beginning upon receipt by the Secretary of the
			 proposed standard developed and submitted by the consensus committee.
		5.StudyThe Secretary of Housing and Urban
			 Development shall conduct a study regarding conditioning the applicability of
			 the requirement under the amendment made by section 3 of this Act (relating to
			 the installation of weather radios in manufactured homes) on the geographic
			 location at which a manufactured home is placed, but only to the extent that
			 such requirement applies to new manufactured homes and new site-built homes. In
			 conducting such study and making determinations under to the study, the
			 Secretary shall take into consideration severe weather conditions, such as high
			 winds and flooding, and wind zones and other severe weather data available from
			 the National Weather Service. Not later than the expiration of the 18-month
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 complete the study and submit a report regarding the results of the study to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and to the
			 Committee on Financial Services of the House of Representatives.
		
